Citation Nr: 1201816	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-08 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a right upper extremity disability, claimed as right hand and arm numbness.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from September 1996 to February 1997 and from August 2005 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

At the March 2007 VA general medical examination, the Veteran reported inservice injuries to both his left ankle and his low back during his most recent period of active service.  His service treatment records confirm that he repeatedly reported back pain after his return from overseas deployment; while his service treatment records do not reflect reports of left ankle symptoms, the Veteran's personal assertions as to his inservice injury are accepted as consistent with his deployment responsibilities and activities.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  To that end, at the March 2007 VA examination, diagnoses were made of lumbar muscle spasm and of residual left ankle sprain with partial tear of the anterior fibulotalar ligament shown on magnetic resonant imaging (MRI) testing.  Unfortunately, no nexus opinion was sought or obtained from the March 2007 VA examiner, or any other VA medical professional, with respect to the relationship between these diagnosed disabilities and the Veteran's military service.  For this reason, the March 2007 VA examination is inadequate, and on remand, nexus opinions must be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).

At the March 2010 VA peripheral nerves examination, the VA examiner noted the Veteran's in-service reports of arm numbness bilaterally, and reiterated that carpal tunnel syndrome was shown in the right upper extremity on electrodiagnostic studies in October 2008 and December 2009, more than one year after service separation, but not on the March 2007 electromyelogram (EMG) which only showed left upper extremity carpal tunnel syndrome.

References to the March 2007 EMG report note the presence of left carpal tunnel syndrome, and indicate that the reader should view the complete report.  Unfortunately, the complete report is not of record, as it is not attached to the March 2007 VA examination report and not included in the section of VA outpatient treatment records associated with the claims file that are dated from February 2007 to July 2007.  It is thus not clear that the March 2010 VA examiner had access to the complete report; if she was deprived of reading the complete report, her opinion may be inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is, among other factors, sufficiently informed).  Further, the VA examiner did not conclusively state whether the currently diagnosed right upper extremity carpal tunnel syndrome was related to service, only that it was first documented in October 2008, approximately 1 year and 11 months after the Veteran's service separation.  Ultimately, a new opinion as to the relationship between the Veteran's right upper extremity carpal tunnel syndrome and his military service must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to a VA examiner with appropriate expertise in musculoskeletal disabilities, and ask that he or she review the Veteran's claims file in its entirety, to include his service treatment records.  Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back and/or left ankle disabilities are related to his active military service.  A complete rationale for all opinions stated should be provided, citing to claims file documentation as appropriate.

2.  Forward the Veteran's claims file to the VA professional who provided the March 2010 opinion, or if she is unavailable, another VA examiner with appropriate expertise in neurology.  Ask that the Veteran's claims file in its entirety be reviewed, to include his service treatment records.  Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right upper extremity carpal tunnel syndrome is related to his active military service or any incident therein.  The examiner should also comment as to the relationship, if any, between the carpal tunnel syndrome of the Veteran's left and the right upper extremities.  A complete rationale for all opinions stated should be provided, citing to claims file documentation as appropriate.

3.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

